Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. (US Pub. No. 2016/0166197 A1).
As to claims 1 and 18, Venkatraman shows an electronic apparatus (wearable device 10, Fig. 1A and para. 22) and associated methodology (Figs. 7A and 7B) comprising: one or more processors 120 (Fig. 1A and para. 22) configured to acquire first information related to reliability of biological information (baseline variable heart rate data, Figs. 7A and 7B and para. 52); calculate reliability information of the biological information based on the first information (i.e. calibrate the sensitivity/settings of the sensors in light of baseline heart rate data, Figs. 7A and 7B and para. 52); and associate the reliability information with the biological information (i.e. sense/interpret the biometric data of the wearer after the calibration process, Figs. 7A and 7B and paras. 49 – 52).
As to claim 2, Venkatraman shows that the first information comprises information indicative of a heart rate (para. 52)

As to claims 4 and 19, Venkatraman shows a sensor configured to sense a state of a living body (paras. 49 – 52), and wherein the biological information comprises a stress index calculated based on an output of the sensor (para. 52).
As to claim 5, Venkatraman shows that the one or more processors are configured to input the biological information (para. 49 – 52).
As to claim 6, Venkatraman shows a sensor configured to sense a state of a living body (paras. 49 – 52), and wherein the one or more processors are configured to restore a lost part of an output of the sensor based on the output of the sensor when the reliability of the biological information is higher than a first reliability (i.e. increase sensitivity, for example, Figs. 7A and 7B and para. 52).
As to claims 7 and 20, Venkatraman shows that the one or more processors are configured to display an icon or a text in association with the biological information (Figs. 8F – 8H and para. 62), the icon or the text representing the reliability of the biological information (Figs. 8F – 8H and paras. 52 and 62, note that the baseline data is taken into consideration during the exercise).
As to claim 8, Venkatraman shows that the one or more processors are configured to transmit the reliability information and the biological information to an external device (i.e. client/server, for example, Fig. 1A and para. 22).

A to claim 10, Venkatraman shows that the one or more processors are configured to display countermeasures to remove the cause (i.e. calibrate the sensitivity/settings of the sensors in light of baseline heart rate data, Figs. 7A and 7B and para. 52).
As to claim 11, Venkatraman shows that the one or more processors are configured to determine that the reliability of the biological information is not equal to or lower than the first reliability when at least one of the reliability information items is not equal to or lower than the first reliability (i.e. no calibration is necessary, Figs. 7A and 7B and para. 52).
As to claim 12, Venkatraman shows that the one or more processors are configured to display one integrated reliability information item obtained by combining 
As to claim 13, Venkatraman shows that the first information comprises information indicative of a heart rate (paras. 49 – 52).
As to claim 14, Venkatraman shows that the biological information includes information indicative of a heart rate (paras. 49 – 52).
As to claim 15, Venkatraman shows a sensor configured to sense a state of a living body (paras. 49 – 52), and wherein the biological information comprises a stress index calculated based on an output of the sensor (para. 52).
As to claim 15, Venkatraman shows that the one or more processors are configured to input the biological information (para. 49 – 52).
As to claim 17, Venkatraman shows that the one or more processors are configured to display an icon or a text in association with the biological information (Figs. 8F – 8H and para. 62), the icon or the text representing the reliability of the biological information (Figs. 8F – 8H and paras. 52 and 62, note that the baseline data is taken into consideration during the exercise).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627